Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a zoom lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the independent claim 1 (where claims 2-18 are dependent from claim 1), wherein a zoom lens consisting of: in order from an object side to an image side, a first lens group having a negative refractive power; a second lens group having a positive refractive power; and a subsequent lens group, wherein mutual distances between the first lens group, the second lens group, and the subsequent lens group change due to movement of at least the first lens group and the second lens group during zooming, a focusing lens group disposed so as to be closer to the image side than the first lens group moves during focusing from an object at infinity to an object within a short range, the focusing lens group consists of three or more lenses, and 
assuming that an on-axis air-equivalent distance from a lens surface closest to the image side to an image plane in a state in which the object at infinity at a wide-angle end is in focus is BFw, a focal length of the zoom lens in a state in which the object at infinity at the wide-angle end is in focus is fw, and a maximum half-angle of view in a state in which the object at infinity at the wide-angle end is in focus is ωw, Conditional Expression (8-2) is satisfied: 0.5 < BFw / (fw x tanωw) < 1.089; and as recited in claim 19 (with claims 20-25 dependent on claim 19), wherein a zoom lens consisting of: in order from an object side to an image side, a first lens group having a negative refractive power; a second lens group having a positive refractive power; a third lens group having a positive refractive power; a fourth lens group having a negative refractive power; and a fifth lens group having a positive refractive power, wherein all distances between adjacent lens groups change due to movement of at least the first lens group, the second lens group, the third lens group and the fourth lens group during zooming, a focusing lens group disposed so as to be closer to the image side than the first lens group moves during focusing from an object at infinity to an object within a short range, wherein the focusing lens group consists of three or more lenses, wherein the number of the focusing lens group which moves during focusing from an object at infinity to an object within a short range is only one, wherein a stop is disposed in the zoom lens, wherein a lens of which a convex surface faces the object side is disposed adjacent to the image side of the stop with an air gap therebetween, and wherein the fifth lens group includes a biconvex lens closest to the image side.
An object of the present invention is to provide a zoom lens which is small in size having high optical performance while obtaining a wide angle of view, and the zoom lens included in an imaging apparatus.
The closest prior art found is considered to be Fujimoto (U.S. Patent 8,199,411 B2) which meets most of the structural limitations of claim 1, wherein “a focusing lens group” is one of the second lens group and/or the subsequent lens group because in light of the present disclosure the “focusing lens group” is not an additional lens group in the zoom lens, but is at least one of the second lens group or any lens group on the image side of the first lens group. Fujimoto however fails to meet the conditional expression of claim 1 and the focusing lens group “consists of three or more lenses.” Fujimoto fails to teach or fairly suggest the claimed invention of claim 19. Other prior art considered closest to the claimed invention are commonly assigned and/or inventor in common U.S. Patents and U.S. Patent Pubs. listed below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 53 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 12-31-20.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. teaching various arrangements of zoom lens systems, but fail to teach or fairly suggest the claimed invention. Some of the references are related by at least a common Assignee and/or at least one inventor.
Related references:
	Kawamura 				U.S. Patent 10,895,723 B2
	Kawamura				U.S. Patent 10,914,929 B2
	Nagami				U.S. Patent 11,280,980 B2
	Kawamura 				U.S. Patent 11,327,282,B2
	Kawamura				U.S. Patent 11,350,019 B2
	Nagami				U.S. Patent 11,360,289 B2
	

Other references:
	
	Shibayama et al			U.S. Patent 5,668,668
	Shirasuna				U.S. Patent 7,639,430 B2
	Miyazaki et al			U.S. Patent 8,085,475 B2
	Arai					U.S. Patent 8,379,318 B2
	Kanbayashi et al			U.S. Patent 8,411,378 B2
	Eguchi et al				U.S. Patent 8,462,440 B2
	Sato et al				U.S. Patent 8,830,592 B2
Inomoto				U.S. Patent 8,928,992 B2
Yamagami et al			U.S. Patent 8,934,176 B2
Toyama et al				U.S. Patent 9,025,255 B2
Eguchi et al				U.S. Patent 9,030,752 B2
Koatsu et al				U.S. Patent 9,279,966 B2
Ori					U.S. Patent 9,297,989 B2
Tanaka et al				U.S. Patent 10,168,513 B2
Yonezawa				U.S. Patent 10,168,514 B2
Tanaka et al				U.S. Patent 10,444,479 B2
Yonezawa et al			U.S. Patent 10,620,399 B2
Yonezawa et al			U.S. Patent 10,641,986 B2
Yonezawa et al			U.S. Patent 10,642,008 B2

Nagami				U.S. Patent 10,739,555 B2
Sato et al				U.S. Patent Pub. 2011/0317278 A1
Souma et al				U.S. Patent Pub. 2013/0215320 A1
Shinohara				U.S. Patent Pub. 2014/0022416 A1
Shibata et al				U.S. Patent Pub. 2014/0085732 A1
Komatsu				U.S. Patent Pub. 2017/0082839 A1
Yonezawa et al			U.S. Patent Pub. 2018/0299642 A1
Nagami				U.S. Patent Pub. 2020/0326506 A1
Nagami				U.S. Patent Pub. 2021/0311287 A1.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm(ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVELYN A LESTER/Primary Examiner
Art Unit 2872